Name: Council Regulation (EEC) No 1345/88 of 16 May 1988 amending Regulation (EEC) No 3983/87 allocating, for 1988, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America;  international law
 Date Published: nan

 No L 125/2 Official Journal of the European Communities 19 . 5. 88 COUNCIL REGULATION (EEC) No 1345/88 of 16 May 1988 amending Regulation (EEC) No 3983/87 allocating, for 1988 , Community catch quotas in Greenland waters Whereas it is for the Community to lay down, in accordance with Article 3 of Regulation (EEC) No 170/83, the conditions subject to which these additional catch quotas may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be shared among the Member States by means of quotas in accordance with Article 4 of Regulation (EEC) No 170/83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Regulation (EEC) No 2241 /87 (*), HAS ADOPTED THIS REGULATION : Article 1 The information (columns 1 to 6) relating to deep-water prawns in the Annex to Regulation (EEC) No 3983/87 shall be replaced by that set out in the Annex to this Regulation . * Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of . the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (3), and the Protocol on the conditions relating to fishing between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (4), establish the fishing quotas allocated to the Community in Greenland waters ; Whereas catch quotas in Greenland waters for 1988 were allocated by Regulation (EEC) No 3983/87 (*) ; Whereas the Community and Greenland have held further consultations on the application of the Agreement and Protocol in 1988 , which resulted in the inclusion, in the compensation arrangements for 1988, of an allocation of deep-water prawns ; This Regulation shall be binding in its entirety &lt;and directly applicable in all Member States. Done at Brussels, 16 May 1988 . For the Council The President I. KIECHLE o OJ Np L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 302, 15. 11 . 1985, p. 1 . 0 OJ No L 29, 1 . 2. 1985, p. 9 . (4) OJ No L 29, 1 . 2. 1985, p. 14. 0 OJ No L 375, 31 . 12. 1987, p. 61 . ( «) OJ No L 207, 29. 7. 1987, p. 1 . 19 . 5 . 88 Official Journal of the European Communities No L 125/3 ANNEX Allocation of Community catch quotas in Greenland waters for 1988 Species Area Community catch quotas (tonnes) Quotas allocated to Member States (tonnes) Norwegian shares (tonnes) (shown for information only) Faroese quotas in Greenland waters according to EEC/Greenland Fisheries Protocol (tonnes) (shown for information only) 1 2 3 4 5 $ Deep-water prawns NAFO 1 ICES XIV/V 1 300 3 350 (4) France 425 Denmark 425 France 500 150 0 Denmark 500 150 0 450 (3) 2 050 475 (3) 675 (3) South of 68 ° N. (*) Of which 300 tonnes are to be fished north of 67 °30'N. (*) To be fished north of 67 °30'N. Member States shall forward to the Commission the list of vessels designated to fish the supplementary quota. Such vessels shall comply with the require ­ ments stipulated by the Greenland authorities regarding the taking of samples of catches .